Title: To Thomas Jefferson from Fenwick, Mason & Co., 10 February 1791
From: Fenwick, Mason & Company
To: Jefferson, Thomas



Sir
Bordeaux 10 feby. 1791.

We have the honor of your favor of the 6th. Sepr. addressed to our J. F. containing letters to several wine proprietors with a request to pay for and expedite the several parcels of wine you ordered, which shall be complyed with by the first vessel in Philadela. Tho’ as oppertunities direct from here are very rare, we shall venture to expedite your Wines when received by the first good vessel to Boston N. York or Charleston with directions to our correspondent to send them immediately on to Philadelphia. This mode of conveyance we shall adopt as the most probable to insure their arrival this Summer.
We have received Madam de Rausan parcel and advice from the Countess de lus Saluce that she shoud immediately prepare and forward us the parcel ordered from her. M. de Miromenel has also wrote us that his Son in Law the Count de la Pallu, at present the proprietor of the Estate of Segur wou’d comply with your order but we have since seen his homme d’affair who says he has no wine on hand proper to ship as a sample that will do justice to his estate, therefore cannot execute your order. Shoud this prove to be the case we shall venture to send for the president some of our own chusing. We fear we shall be in the same situation respecting the frontignac as we have heard nothing of Mr. Lambert. We have wrote him twice to frontignac. Shoud we not hear from him before an oppertunity offers, we shall also send you the frontignac from among the best to be procured in Bordeaux.
Monsieur de Pechard is the proprietor of the Estate of La fite (formerly Segur) and monsieur de fumel of Obrion and Chateaumargeaux. These are three of the first four growths of wine in this provence, the owners of which are residents here and generally provided to supply their friends. The Miromenel Estate La Tour (formerly Segur also) is the fourth, of which there are three proprietors Count de la Pallu, Marquis de Beaumont and the Count  de Segur. Their homme d’affaire here is M. Domenger who has the management of the Estate.
Mr. Vernon is now here and declares it is in his intention to embark for Am[eric]a this spring tho’ he has let pass two or three oppertunities. We think he will embark after he finds he cannot have any advances made him here. As yet he has not felt the want of them having received at Paris the sum his father last remitted Mr. Short. We have the honor to be Sir Your most obd & Hble Servants,

Fenwick Mason & Co.

P.S. Since writing the above we have received the frontignac Wine from Mr. Lambert. There is now a vessel here for Chas. Town. If none offers for Philadela. before this is ready, we think to ship your wines by her. We are
F. M & Co.
18 feby.1791.

